Citation Nr: 1444004	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2005 to August 2007.

This case comes before the Board of Veterans Appeals (Board) on appeal from a
May 2011 rating decision by the Department of Veterans fairs VA Regional
Office RO in Lincoln, Nebraska.

In October 2012, a videoconference hearing was held before the undersigned, and a
transcript of that hearing is of record.

The case was previously before the Board in February 2014, when it was remanded for further development.


FINDING OF FACT

The Veteran's right hip disability has not resulted in limitation of flexion of the hip to 30 degrees or limitation of abduction of the hip with motion lost beyond 10 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5252, 5255 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice in a letter dated June 2009.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied the notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided VA examinations in connection with his claim in October 2008, October 2009, April 2011, and April 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Left Hip Disability

The Veteran contends that his left hip disability warrants a higher rating than the current 10 percent assigned.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
The Veteran's service medical records show that he had left hip complaints in active service and was treated for them during service.  

During an August 2007 VA examination, the Veteran stated that he was diagnosed with popping hip syndrome in 2005, had occasional pain which increased with stress to the hip joints and mechanical strain, and that the condition did not bother him.  A physical examination of the hips was noted to be unremarkable, and X-rays showed a normal pelvis and normal hips.

At an October 2008 VA examination, the examiner noted that the Veteran has had snapping hip syndrome since 2005 and that, since January 2008, the Veteran was seen by VA multiple times for treatment for iliotibial band snapping in the left hip.  The Veteran reported constant left hip pain, with one severe flare-up in the past 12 months, and that he received regular Lidocaine and steroid injections in the left hip.  The examiner noted that the Veteran's range of motion in the left hip was flexion from 0 to 90 degrees, painful from 75 to 90 degrees; extension from 0 to 30 degrees, painful from 25 to 30 degrees; adduction from 0 to 25 degrees, painful from 15 to 25 degrees; abduction from 0 to 45 degrees, painful from 35 to 45 degrees; external rotation from 0 to 25 degrees, painful from 10 to 25 degrees; and internal rotation from 0 to 20 degrees, painful from 10 to 20 degrees.  There was no additional limitation of motion on repetitive use of the joint due to pain, fatigue, weakness, incoordination, or lack of endurance.  There was no evidence of arthritis or ankylosis.  The examiner reported that a July 2008 MRI showed that the hips were normal bilaterally, with no evidence of degenerative change, fracture, or soft tissue abnormalities.  The examiner opined that the Veteran's left hip disability was at least likely as not related to active service.

At an October 2009 VA examination, the examiner stated that the Veteran had received many left hip injections.  The examiner noted that there was objective evidence of pain with active motion in the left hip, and that the ranges of motion were left flexion 0 to 70 degrees; left extension 0 to 25 degrees; and left abduction 0 to 25 degrees.  The Veteran was able to cross his left leg over the right and could point his toes out 15 degrees.  There were no additional range of motion limitations after three repetitions.  The examiner noted that all previous MRIs and X-rays showed normal hips bilaterally.  

At an April 2011 VA examination, the examiner noted that there were no signs of left hip arthritis and that the Veteran was unable to walk more than one quarter of a mile, stand for two to three minutes, and sit for ten to fifteen minutes.  The Veteran exhibited antalgic gait and poor propulsion.  The Veteran had been receiving steroid injections for about three years and had pain and stiffness daily and flare-ups in the mornings and with cold and rainy weather.  The Veteran fell due to his left hip locking and giving way and had problems with sexual activity due to it.  The examiner measured the range of motion as flexion from 0 to 80 degrees; abduction to 30 degrees; external rotation to 70 degrees, internal rotation to 30 degrees, and posterior extension to 20 degrees.  Moderate level of pain was noted.  No incoordination was shown.  The major functional impact was pain and lack of endurance with repetitive use.  The examiner stated was unable to determine additional limitation following repetitive use during flare-ups, as that would be resorting to speculation, but stated that the Veteran did not have additional limitation following repetitive use during the examination.

At an April 2014 VA examination, the examiner noted that the Veteran's range of motion in the left hip was flexion from 0 to 80 degrees, with pain beginning at 40 degrees; extension to 20 degrees, with pain beginning at 10 degrees; no abduction lost beyond 10 degrees; no adduction limited such that the Veteran could not cross his legs; no rotation limited such that the Veteran could not toe-out more than 15 degrees.  Additional range of motion measurements included abduction in the left hip to 40 degrees; adduction to 10 degrees; and external and internal rotation to 65 and 30 degrees respectively. 

After three repetitions, flexion was to 75 degrees and extension was to 10 degrees, with no other changes noted.  The examiner reported that the Veteran had obvious, severe left hip issues, and it was very likely that flares would cause additional loss of range of motion to the left hip due to pain, weakness, and fatigue, but that the additional loss of range of motion during a flare-up could not be determined, as an objective examiner was not present to measure that loss.  The examiner noted that the Veteran had less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength testing was flexion 5/5; abduction 4/5; and extension 4/5.  No ankylosis or any other conditions were present.  The examiner noted that the Veteran had numerous fluoroscopic injections to the left hip, which no longer helped him; that he used no assistive devices; and that the left hip disability had an impact on the Veteran's ability to work because he missed work about six times a year due to the disability.  The examiner noted moderate antalgic gait on ambulation.   

The Veteran's claims file contains VA treatment records from 2008 to the present.  In them, repeated complaints of and treatment for left hip issues is noted, including the administration of left hip steroids injections and oral pain medications.

The claims file also shows that several chiropractors treated the Veteran over the years for his left hip disability.  No range of motion measurements are noted anywhere in those records.  

The Veteran's left hip disability is rated under Diagnostic Codes 5250-5255, which pertain to the hip and the thigh.

Diagnostic Code 5250 provides a 60 percent, 70 percent, and 90 percent ratings for various degrees of ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2013). 

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2013). 

Under Diagnostic Code 5252, a 40 percent rating is warranted for flexion of the hip limited to 10 degrees, a 30 percent rating is warranted for flexion of the hip limited to 20 degrees, a 20 percent rating is warranted for limitation of flexion of the hip to 30 degrees, and a 10 percent rating is warranted for flexion of the hip limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013). 
 
Under Diagnostic Code 5253, a 20 percent rating is warranted for limitation of abduction of the hip with motion lost beyond 10 degrees.  A 10 percent rating is warranted for limitation of adduction and not being able to cross the legs.  A 10 percent rating is alternatively warranted for limitation of rotation and not being able to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2013).

Diagnostic Code 5254 provides an 80 percent rating for a flail joint of the hip.  Diagnostic Code 5255 provides ratings from 10 percent to 80 percent for impairment of the femur with malunion or nonunion of the femur, or fracture of the surgical neck of the femur with false joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5254-5255 (2013).
 
The Board finds that the Veteran's left hip disability is manifested by restricted range of motion and pain.  There was no evidence of ankylosis of the left hip on any examination or in the treatment reports.  There was also no evidence of limitation of adduction (not being able to cross the legs), limitation of rotation (not being able to toe-out more than 15 degrees), a flail hip, of a femur impairment with nonunion or malunion, or of false joint of the hip with fracture of the surgical neck.  

Range of motion during flexion was from 0 to 70 degrees at the most restricted measured on any examination, with additional loss of 5 degrees in range of motion with three repetitions due to pain, fatigue, weakness, or incoordination.  Even with pain beginning at 40 degrees of flexion, that would still not support the assignment of any higher rating as limitation of 30 degrees or less is not shown, even with consideration of additional loss of range of motion on flare-up or with pain and other factors.  The Veteran's left hip is currently rated under Diagnostic Codes 5250-5255, which allow consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  Therefore, the Veteran has demonstrated painful motion of the leg at the left hip, but has not otherwise met the criteria for a compensable rating for left hip symptomology.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the Veteran's left hip disability does not warrant a rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the claim for increase prior to July 15, 2011, must be denied. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).

The Board is precluded from assigning an extraschedular rating in the first instance, but must consider whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2013).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the left hip disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability is in excess of that contemplated by the assigned rating.  There are higher ratings available for more severe symptomatology, but the Veteran does not meet the requirements for those ratings.  The evidence does not show frequent hospitalization or marked interference with employment beyond that contemplated by the assigned rating.  While the Veteran has claimed some missed work due to the hip disability, that is consistent with the assigned rating and does not constitute marked interference with employment such that referral for consideration of an extraschedular rating would be warranted.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for a left hip disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


